Citation Nr: 1545543	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for soft tissue sarcoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A March 2007 rating decision denied entitlement to nonservice-connected pension; denied service connection for a low back condition, gastric reflux condition, residuals of an injury to the left shoulder, and residuals of a stress fracture of the right ankle; and continued to deny service connection for bilateral pes planus because new and material evidence had not been submitted to reopen the claim.  In May 2007, the Veteran filed a Notice of Disagreement (NOD) with respect to the determinations denying service connection for a low back condition, gastric reflux condition, residuals of an injury to the left shoulder, and residuals of a stress fracture of the right ankle.  The RO furnished the Veteran a Statement of the Case (SOC) in January 2008.  The Veteran filed a Substantive Appeal (VA Form 9) in February 2008 and stated that he did not want a Board hearing.  

In June 2009, the Board remanded the Veteran's claims for further development, including VA examinations.  A March 2010 rating decision granted service connection for gastroesophageal reflux disease.  As that decision constitutes a full grant of the benefit sought, the issue is no longer on appeal before the Board.  The RO furnished Supplemental Statements of the Case in April 2010 and July 2015.

In the second rating decision on appeal from March 2006, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD); reopened the Veteran's claim for a chronic skin condition, but continued to deny the claim on its merits; and found new and material evidence had not been submitted to reopen claims for service connection of soft tissue sarcoma and bilateral pes planus.  

In April 2006, the Veteran filed a NOD with respect to the April 2006 notice letter transmitting the March 2006 rating decision.  The RO informed the Veteran that the NOD was not accepted because it did not specify the claims to which he was disagreeing.  In April 2006, the Veteran filed a NOD with respect to the determinations relating to PTSD and soft tissue sarcoma.  In May 2006, the Veteran filed a NOD with respect to the determinations relating to PTSD and bilateral pes planus.

In June 2006, the RO furnished an SOC pertaining to the Veteran's PTSD and soft tissue sarcoma claims.  A July 2006 rating decision continued to deny service connection for bilateral pes planus because evidence submitted was not new and material.

In its June 2009 remand, the Board noted that the Veteran filed an NOD in April 2006 to the March 2006 rating decision, and that an SOC had not been issued with regard to the skin disability and PTSD claims.  These claims were then remanded for issuance of an SOC.

After review of the Veteran's claim file in about 2013, the RO noted that the Veteran should be issued an SOC in connection with his skin disability claim.  In addition, the RO determined that a statement from the Veteran received in July 2006 should be accepted as a Substantive Appeal in lieu of a VA Form 9 with respect to the PTSD and soft tissue sarcoma claims.  See July 2006 Statement in Support of Claim (VA Form 21-4138).  With respect to the Veteran's claim for bilateral pes planus, the RO noted that the March 2007 rating decision denied the claim again, but determined that the claim was still on appeal and that an SOC should be issued.

In May 2014, the RO furnished an SOC pertaining to the Veteran's bilateral pes planus and skin disability claims.  In November 2014, the Veteran filed a VA Form 9 in connection with these claims.  However, the substantive appeal was not filed in a timely manner; thus, these claims are no longer pending.  

A March 2015 rating decision granted entitlement to service connection for PTSD.  As that decision constitutes a full grant of the benefit sought, the issue is no longer on appeal before the Board.  
In July 2015, the RO issued a Supplemental Statement of the Case with respect to the Veteran's soft tissue sarcoma claim.  As such, that issue is properly before the Board in this appeal. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's low back disorder is casually or etiologically related to his active service.  

2.  The preponderance of the evidence is against finding that the Veteran's left shoulder disorder is casually or etiologically related to his active service.  

3.  The preponderance of the evidence is against finding that the Veteran's right ankle disorder is casually or etiologically related to his active service.  

4.  The August 1992 rating decision, which denied the Veteran's claim for service connection of soft tissue sarcoma, was not appealed and is final.

5.  Evidence received since the August 1992 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The August 1992 rating decision, which denied the Veteran's claim for service connection of soft tissue sarcoma, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

5.  Evidence received since the final August 1992 rating decision is not new and material and, therefore, the claim for service connection of soft tissue sarcoma is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In an October 2006 letter issued prior to the March 2007 decision on appeal, the Veteran was provided with fully compliant VCAA notice with respect to his claims for service connection.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claims for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

In May 2005 and September 2005 letters issued prior to the March 2006 decision on appeal, the Veteran was provided with fully complaint VCAA notice with respect to reopening his claim for service connection of soft tissue sarcoma.  The letters informed the Veteran of the reason the claim was previously denied, and explained new and material evidence must be submitted that pertains to the reason for denial.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, Social Security Administration (SSA) records, and the statements of the Veteran, his family and friends, and his representative.  

In June 2009, the Board remanded the Veteran's claims for a VA examination of his low back, left shoulder, and right ankle, which was provided in December 2009.  The Board finds the December 2009 examination report to be adequate, as the examiner reviewed the Veteran's medical records, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination and testing, and provided reasoned rationales for the opinions rendered.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.  As such, the Board finds compliance with its June 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran is seeking service connection for low back, left shoulder, and right ankle disorders.  The Veteran reports that he self-treated with over-the-counter medications for these disabilities for years.  He further notes that he was not able to afford to take off work to go to a doctor, had no health insurance, or was too disabled to work so he could not afford to go to the doctor or travel to VA to obtain treatment for these disorders.  See May 2007 Notice of Disagreement; see also February 2008 VA Form 9.  
General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records from August 1966 while the Veteran was in Vietnam show the Veteran reported a history of back trouble that was "reactivated."  He was prescribed medication.  In February 1967, also while in Vietnam, the Veteran complained of pain in his back between the shoulders from lifting a tire.  He was diagnosed with muscle strain.  A June 1967 record shows the Veteran complained of low back pain, shoulder pain, flat feet, bad ankle, and hemorrhoids.  No diagnoses were provided.  He was treated with medication.  

The Veteran's July 1967 separation examination shows the Veteran's upper extremities, lower extremities, and spine as normal.  On the Veteran's July 1967 separation Report of Medical History, the Veteran checked that he had a painful or "trick" shoulder and recurrent back pain.  Upon clarification, he shared that he pulled ligaments in his left shoulder in 1966.  Residual present with heavy lifting was noted and "N.S."  In this regard, the Board notes that "N.S." signifies not specific. 

X-rays were performed of the cervical spine in August 1967 due to a history of "dislocation" of his neck four years prior.  The report shows a normal cervical spine and no note of shoulder abnormalities.  

The Veteran certified in August 1967 that there had been no change in his medical condition since his last separation examination.  See August 1967 Statement of Medical Condition (DA Form 3082-R).

The Veteran's claims file includes VA records reflecting treatment from March 1987 to August 1991.  In relevant part, a June 30, 1991 record, during a hospitalization, shows the Veteran complained of back pain.  The plan was to get an eggcrate mattress for his bed and Ibuprofen at night.  He also complained of back pain on July 1, 1991.  The Board notes the Veteran had been on bedrest from June 26th to June 29th.  As the Veteran did not complaint of back pain at his September 1991 VA examination (discussed below), the Board finds that these complaints of back pain are related to the Veteran's prolonged bedrest during his hospitalization.

The Veteran was afforded a VA examination in September 1991 in connection with claims for service connection of bilateral pes planus and soft tissue sarcoma.  While the Veteran complained of foot problems in service, he did not report any ankle problems in service or at any time since.  On examination, there was full range of motion in his ankles and subtalar joints, and manipulation of his joint showed no particular rigidity.

During a July 2005 examination for a right cheek lesion, the Veteran reported a past medical history of "back problems."

A January 2006 nursing progress note shows the Veteran complained of left shoulder pain that started the day before.  The Veteran reported that he may have pulled a muscle after working on his car.

An April 2006 nutrition outpatient note shows the Veteran stated that he could not exercise due to pain in his feet and ankles.  He reported that he had problems with his feet and ankles since the war.

At an April 2006 podiatry consultation, the Veteran stated that he had major problems with his ankles.  The subjective findings from the Veteran consisted of  cramping in the arch area.  There were no gross findings in the evaluation. 

A June 2006 primary care nursing note lists the Veteran's chief complaint as being concerned about his ankles bilaterally.  The Veteran reported that they hurt him all of the time.  He also reported lower back or hip pain, but complained of pain in his ankles in particular.  A June 2006 primary care note shows that the Veteran's main complaint was that he was having pain in his ankles.  He denied any injury.   Examination did not show any evidence of acute swelling, deformity, or inflammation of the ankle joints or other joints.  The impression was arthralgia affecting the ankles. 
A June 2006 mental health note shows that the Veteran got in a "wreck" on December 23nd.  He did not get hurt, but did see a doctor.  The Veteran reported that x-rays showed "he has cracks in both ankles."  The Veteran reported that his ankles have been hurt since the military.  

The Veteran filed for SSA disability benefits in June 2006.  He reported the conditions that limited his ability to work as PTSD, eye/skin cancer, feet/ankle problems, and depression.  

A May 2007 Agent Orange Registry Exam shows a past medical history of degenerative arthritis.  Arthritic complaints of the hips and knees were noted.  On examination, the report states that musculoskeletally, the Veteran "has very stiff movements with his hips and knees, otherwise normal."  It was noted that recent 
x-rays of the right and left ankles showed mild degenerative joint disease.   

In August 2007 the Veteran was afforded a general medical VA examination in connection with a claim for nonservice-connected pension.  The Veteran reported working in the construction business and as a bricklayer until 1999.  He reported that his body "just gave out" on him.  He went on SSA disability one-year before, mostly related to depression.  The Veteran complained of chronic foot pain for essentially forty years.  It was noted that the Veteran had some pes planus and that the Veteran reported that he could not walk more than 120 yards due to the pain in both feet and the low back pain.  The Veteran reported a long history of chronic low back pain that bothered him when he was doing construction work.  The Veteran reported that he stopped working in 1999.  The Veteran also complained of chronic pain in his right shoulder, which began in 1996 or 1997.  The impression, as pertinent, was chronic low back pain secondary to facet syndrome and chronic impingement of the right shoulder.  

The Veteran was afforded a VA examination in December 2009.  With respect to low back pain, the Veteran reported that he injured his lumbar spine in Vietnam, but did not recall the date.  He stated that he was not seen in Vietnam; however, upon his return to the United States, he reported being seen at Fort Sill where he was diagnosed with a sprain.  He reported having pain on and off, but he was not seen further.  After separation from service, the Veteran did not seek care. 

X-rays of the lumbar spine showed mild degenerative disc disease changes from T12 to L4 with multilevel anterior marginal osteophytes noted.  The examiner's assessment was lumbosacral strain with degenerative joint disease.  After thoroughly reviewing the Veteran's records, the examiner opined that the Veteran's lumbar spine degenerative condition was not related to military service, but was more likely than not due to aging and attrition.  The examiner noted that the Veteran was treated for episodes of low back pain in 1966 and 1967, but opined that these episodes appeared to have resolved without any further care rendered.  There was no evidence of chronic care for the spine while on active duty or following separation from service.  

The Veteran reported that he believed he injured his left shoulder in approximately 1966, while in Vietnam.  The Veteran did not recall any particular incident.  He believed that he was pushing or carrying something that was heavy and injured the left shoulder.  He was treated in Vietnam and diagnosed with a strain.  The Veteran stated that the shoulder improved, but he continued to have pain.  He denied being seen further while on active duty, and stated that he was not seen after service for the shoulder.  It was noted that the Veteran is right-hand dominate.

X-rays of the left shoulder were negative for any abnormalities.  The examiner's assessment was left shoulder impingement syndrome.  The examiner opined that the Veteran's left shoulder condition was not related to military service.  The examiner noted that there was no medical evidence indicating complaint or treatment of a shoulder condition while on active duty, other than the complaint of a painful left shoulder at separation.  The examiner noted that the Veteran's separation examination was negative.  The examiner stated that he could not establish the condition as chronic while on active duty or after separation.  

With respect to his right ankle, the Veteran reported that he injured it in September or October 1965 when he jumped off a top bunk when he was stationed at Fort Polk, Louisiana.  The Veteran reported that he suffered an inversion injury, was seen at medical, was told that he "cracked it," and was given special shoes that had a higher heel.  The ankle improved somewhat and his swelling decreased.  He continued to have problems with the ankle, but did not seek further care.  He complained about his ankle at other duty stations, but was not seen.  After service, the Veteran reported that he was seen at a private hospital (P.M.H.) for bilateral ankles in December 1967.  He was told that he had "cracked both ankles."  He was treated with casting on the left ankle only.  The Veteran reported that he had been seen by multiple physicians after this, but does not quite recall.  He also reported occasional ankle sprains.  

X-rays of the right ankle showed mild osteoarthritic changes of the articulation between the tarsal navicular bone and cuneiform tarsal bones.  The examiner's assessment was right ankle tenosynovitis, with degenerative joint disease within the foot (an incidental finding on x-ray).  The examiner opined that the Veteran's right ankle condition was not related to military service.  The examiner stated that he could not establish the condition as chronic while on active duty or after separation.  The examiner noted that he could not find any evidence of chronic care of the right ankle while the Veteran was on active duty.  There also was no note of an ankle condition on the Veteran's July 1967 separation examination.  The examiner did note, however, that records from the mid-2000s indicate complaints of bilateral ankle pain.  

A December 2010 physician note shows new onset back pain.  It states that the Veteran has had chronic back pain since prostatitis 14 months ago.  The physician related the Veteran's back pain to radiation treatment for his prostate cancer.  

A May 2011 nursing initial evaluation note shows the Veteran reported that he fell out of bed after a nightmare approximately seven to ten days ago, and that his neck and left shoulder hurt.  The corresponding primary care note shows the Veteran reported neck and left shoulder pain that is chronic in nature.  The impression was left shoulder pain after fall.

At a June 2011 physical medicine rehabilitation education consultation, the Veteran reported neck and left shoulder pain since he fell out of bed two to three months ago.  He denied previous neck or shoulder problems.  

At an August 2012 orthopedic surgery consultation, the Veteran complained of pain in both shoulders for the past two years.  He denied any injury to the shoulders.  He stated that the pain just kind of came on and that he has continued to have pain.  The physical examination showed positive primary and secondary impingement signs in both shoulders.  X-rays showed degenerative changes of the acromioclavicular (AC) joint with spurring off the acromion and the distal clavicle.  The diagnosis was degenerative joint disease of the shoulder.  

In May 2014, the Veteran underwent a left total ankle implant arthroplasty. 

Analysis

As will be explained below, the Board determines that the preponderance of the evidence is against finding the Veteran's low back, left shoulder, and right ankle disorders are casually or etiologically related to his active duty service.

Although the Veteran complained of "back trouble" in August 1966, low back pain in June 1967, and reported a history of recurrent back pain on his separation medical history, the Veteran's spine is shown as normal on his separation examination.  Thus, any in-service low back injury had resolved by separation.  The only service treatment record that shows a complaint of left shoulder pain comes at the Veteran's separation from service; however, the examination of the upper extremities was normal at that time.  There is only one in-service complaint of a "bad ankle" in June 1967, but no note of an abnormal ankle at separation.  In addition, the Board notes that the Veteran reported at his December 2009 VA examination that, after service in December 1967, he was seen at a private hospital and told that he had "cracked both ankles."  Thus, it appears likely that the Veteran incurred significant injury to his ankles after service.  
The first documented note of real "back problems" is not until July 2005.  There is no complaint of left shoulder pain documented until January 2006, but the Veteran attributed the pain to a muscle strain suffered the day before.  The first documented complaints of ankle pain, which was bilateral in nature and linked with foot pain, was in April 2006.  These gaps of nearly 40 years without complaints or treatment tend to render any theory of entitlement based on continuity of symptomatology not credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  (The Board previously found that the Veteran's complaints of back pain during his hospitalization in 1991 were related to bedrest.  Even if these complaints were suggestive of a back disorder, they were made more than 23 years after the Veteran's separation from service, which is still a very significant gap since service without complaint.)  

The Board finds the opinions of the December 2009 VA examiner to be highly probative to the questions at hand.  In opining that the Veteran's claimed low back, left shoulder, and right ankle disorders are not caused by the Veteran's military service, the examiner explained that he was unable to find evidence of chronic care for these disorders while on active duty or following separation from service.  The examiner based his opinions on a very thorough review of the Veteran's medical records and evaluation of the Veteran, and included an adequate rationale for the opinions expressed.

The Board acknowledges the Veteran's contentions that his low back, left shoulder, and right ankle disorders began in service and have continued since then, and that he did not have the ability to seek treatment for them after service.  The Board also acknowledges that the Veteran is competent to report symptoms associated with low back, left shoulder, and right ankle disorders, as they came to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran is competent to report such symptoms, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of these disorders.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds that the Veteran's current assertions that his low back, left shoulder, and right ankle disorders began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  The first time that the Veteran filed claims for VA compensation was in July 1991.  See July 1991 Veteran's Application for Compensation or Pension (VA Form 21-526).  The Veteran filed claims for bilateral pes planus and soft tissue sarcoma, but did not file claims for disorders of the low back, left shoulder, or right ankle.  He also did not file claims for a low back, left shoulder, or right ankle disorder when he filed claims in April 2005 to reopen his prior claims and to bring a new claims for skin disorder, or in July 2005 when he added a claim for PTSD.  See April 2005 Statement in Support of Claim (VA Form 21-4138); July 2005 VA Form 21-4138.  The Board cannot find it plausible that the Veteran would submit claims for the foregoing, yet fail to submit claims for low back, left shoulder, and right ankle injury or pain, if he had in fact incurred such disorders in service and continued to suffer chronic disability from them.  

At the Veteran's September 1991 VA examination, he complained extensively about bilateral foot pain, but did not make any complaint of ankle, low back, or shoulder pain.  The Board again cannot find it plausible that the Veteran would limit his complaints to foot pain, if he was also experiencing ankle, low back, and shoulder pain that he believed to be caused by his military service.

In addition, in his June 2006 application for SSA disability benefits, the Veteran mentioned only feet and ankle problems.  He made no complaint of back or shoulder disorders.  At the Veteran's May 2007 Agent Orange Registry Exam, the Veteran complained of, and was examined for, arthritis of the hips and knees.  The only reasonable conclusion that can be drawn from the Veteran's silence concerning low back and left shoulder pain is that the Veteran was not suffering from such pain.  At the Veteran's August 2007 VA examination, he reported chronic right shoulder pain that began in 1996 or 1997, but he did not complaint of left shoulder pain.  It seems logical to conclude that the Veteran would have reported chronic left shoulder pain if he had, in fact, been experiencing it as well.  The Veteran also reported at the August 2007 VA examination a long history of chronic low back pain that bothered him when he was doing construction work, which suggests the Veteran's back pain ceased when he stopped working in 1999.  

In addition, a December 2010 physician note indicates that the Veteran had new back pain that began in about October 2009 and was the result of prostatitis and radiation treatment.  

Following the Veteran's fall out of bed in May 2011, the Veteran denied any previous shoulder problems.  At an August 2012 orthopedic surgery consultation, the Veteran complained of pain in both shoulders for the past two years.  

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his low back, left shoulder, and right ankle disorders lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, as discussed above.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

For the reasons set forth above, the Board finds the December 2009 opinions by the VA examiner (which were accompanied by supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the onset and etiology of his low back, left shoulder, and right ankle disorders.

The Board notes that, although x-rays show degenerative changes of the Veteran's low back, left shoulder, and right ankle, the x-rays do not definitively document arthritis.  (The December 2009 x-rays document arthritis in the Veteran's foot, but not in his ankle.)  As such, service connection on a presumptive basis for a chronic disease, such as arthritis, is not warranted.  Even if the x-rays could be interpreted to show evidence of arthritis, the December 2009 VA examiner's findings, that there is no evidence of chronic care for the Veteran's disorders while on active duty or following separation from service, preclude service connection on a presumptive basis for a chronic disease.  Due to the findings that there is no credible or probative evidence of continued low back, left shoulder, and right ankle disorders after service, service connection based on continuity of symptomatology also would not be warranted.  

In sum, after careful consideration of the lay and medical evidence of record, the Board determines that the preponderance of the evidence is against finding that the Veteran's low back, left shoulder, and right ankle disorders are casually or etiologically related to his active service.  Accordingly, service connection for a low back, left shoulder, or right ankle disorder is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  REOPENING CLAIM FOR SOFT TISSUE SARCOMA  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its August 1992 rating decision, the RO denied service connection for soft tissue sarcoma because there was no evidence showing that the Veteran had been diagnosed with soft tissue sarcoma.  Notice of that decision was provided in August 1992.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence/evidence whatsoever was added to the Veteran's claims file within one year of August 1992.  Thus, the Board finds that the August 1992 rating decision is final.  See 38 C.F.R. § 3.156(b) (2015).  

The RO determined in its March 2006 rating decision that new and material evidence had not been received and declined to reopen the Veteran's claim.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

At the time of the August 1992 rating decision, VA records showed that the Veteran was diagnosed with and received treatment for squamous cell carcinomas and basal cell carcinomas.

The new evidence received after the August 1992 rating decision, in relevant part, includes VA treatment records from April 2005 to April 2015.  The Veteran contends that these records show that the Veteran was diagnosed with soft tissue sarcoma of the right eye in 2005.

An April 2005 emergency room physician note shows that the Veteran presented with soft tissue growth in the lateral aspect of the right eye sclera involving part of the cornea.  An April 2005 ophthalmology consultation note similarly shows that the Veteran had soft tissue growth to the lateral aspect of the right eye sclera involving the cornea.  The impression was probable squamous cell carcinoma versus intraepithelial neoplasia of the right cornea/conjunctiva.  In May 2005, the Veteran was definitively diagnosed with squamous cell carcinoma of the right eye conjunctiva. 

The Board notes that May 2005 dermatology consultation and July 2005 otolaryngology consultation notes show that the Veteran reported a history of  "soft tissue sarcoma" of the right eyeball.  For purposes of clarification, although the physicians described "soft tissue growth," the Veteran was diagnosed with squamous cell carcinoma and not soft tissue sarcoma.

The new evidence shows diagnosis and treatment of actinic keratoses, squamous cell carcinomas, and basal cell carcinomas.  However, it is not material in that the new evidence still does not show that the Veteran has been diagnosed with soft tissue sarcoma.  Therefore, this evidence does not relate to an unestablished fact necessary to substantiate the claim.  

Thus, the Board finds that the Veteran has not submitted any new evidence that is material and not cumulative or redundant of the evidence of record at the time of the August 1992 rating decision.  Accordingly, the Veteran's appeal to reopen the claim of entitlement to service connection for soft tissue sarcoma is denied. 


ORDER


1.  Entitlement to service connection for a low back disorder is denied.

2.  Entitlement to service connection for a left shoulder disorder is denied.

3.  Entitlement to service connection for a right ankle disorder is denied.

4.  Because new and material evidence has not been received sufficient to reopen a claim for entitlement to service connection for soft tissue sarcoma, the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


